Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,287,088 to Nishimura et al. (Nishimura hereinafter) in view of US Patent 4,227,862 to Andrew et al. (Andrew) and US PGPub 2009/0145376 to Okuda et al. (Okuda).
Regarding claim 1, Nishimura teaches a gas compressor comprising: a compressor main body (1) that compresses gas; a motor (21) that drives and rotates the compressor main body; an inverter (20) that changes a rotational speed of the motor; a check valve (55, see Fig. 8) that is arranged downstream of the compressor main body; pressure detection means (92) that detects a load-side pressure downstream of the check valve.  Nishimura further teaches that the output frequency of the inverter (20) is controlled so as to generate and keep compressed gas with a predetermined pressure by control of increasing and decreasing the frequency.  Nishimura does not teach a controller that controls the inverter.  Andrew teaches another gas compressor generally, and particularly teaches a controller (30) that controls the compressor.  Andrew also teaches that this controller includes various input and output devices which would allow a user to control and monitor the compressor, and to generate compressed having a predetermined pressure within a pressure margin (see col. 11, ln. 54 through col. 12, ln. 1).  Therefore it would have been obvious to one of ordinary skill in the art to provide a controller as taught by Andrew to the compressor of Nishimura in order to allow a user to control and monitor that installation while generating the compressed gas.  The previously applied references do not teach the avoidance of the specific frequency.  Okuda teaches another fluid device in the form of a fan (21) generally, and particularly teaches that the fan is controlled such that resonance frequencies, and their attendant noise, are avoided while providing adequate fluid and reducing energy consumption (see Fig. 4 and paragraphs 47-48).  The examiner further notes that it is generally known in the art of rotary devices, including compressors such as those of Nishimura and Andrew, that resonance speed operation may lead to noise and/or damage.  Therefore it would have been obvious to one of ordinary skill in the art to avoid resonance frequencies (i.e. specific frequencies) in order to avoid damage and noise during operation of the compressor of Nishimura.  Thus avoided, the output pressure of the compressor of Nishimura would necessarily change as well.
Regarding claim 2, Okuda teaches (see Fig. 4) that, depending on need for cooling (steps 108 and 109) the fan is either rotated at a higher speed (113) or a lower speed (111).  Okuda teaches that this provides adequate cooling or reduced energy consumption depending on the extant situation during operation.  In analogous terms with the compressor of Nishimura, if the discharge pressure is sufficiently high (i.e. analogous to cooling demand being met) then the compressor speed would be decreased, and vice versa.
Regarding claim 3, Okuda teaches a frequency range (paragraph 6, "10 Hz" and step 105 “resonance range”).
Regarding claim 4, Andrew teaches input means (45) for inputting pressures, such as the predetermined pressure.  Furthermore, Okuda teaches that the specific frequency is input to a controller from memory (34, see paragraph 46).  Therefore it would have been obvious to one of ordinary skill in the art to provide inputs in the form of memory or dials as taught by Okuda and Andrew respectively in order to provide the desired control functions in the instant combination.
Regarding claim 5, Andrew teaches display means (83) which may be used to show relevant quantities (e.g. discharge pressure by pressing 85).  In the present combination, it would have been obvious to display the relevant quantities to operation of the compressor of Nishimura, such as target (predetermined) pressure, resonance frequency, actual frequency, and actual discharge pressure (i.e. a pressure not including the specific frequency).
Regarding claim 6, Okuda teaches that the frequency is a resonant frequency.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,287,088 to Nishimura et al. (Nishimura hereinafter) in view of US Patent 4,227,862 to Andrew et al. (Andrew), US PGPub 2009/0145376 to Okuda et al. (Okuda) and US Patent 3,014,687 to Keisling et al. (Keisling).
Nishimura teaches a gas compressor comprising: a compressor main body (1) that compresses gas; a motor (21) that drives and rotates the compressor main body; an inverter (20) that changes a rotational speed of the motor; a check valve (55, see Fig. 8) that is arranged downstream of the compressor main body; pressure detection means (92) that detects a load-side pressure downstream of the check valve.  Nishimura further teaches that the output frequency of the inverter (20) is controlled so as to generate and keep compressed gas with a predetermined pressure by control of increasing and decreasing the frequency.  Nishimura does not teach a controller that controls the inverter.  Andrew teaches another gas compressor generally, and particularly teaches a controller (30) that controls the compressor.  Andrew also teaches that this controller includes various input and output devices which would allow a user to control and monitor the compressor, and to generate compressed having a predetermined pressure within a pressure margin (see col. 11, ln. 54 through col. 12, ln. 1).  Therefore it would have been obvious to one of ordinary skill in the art to provide a controller as taught by Andrew to the compressor of Nishimura in order to allow a user to control and monitor that installation while generating the compressed gas.  The previously applied references do not teach the avoidance of the specific frequency.  Okuda teaches another fluid device in the form of a fan (21) generally, and particularly teaches that the fan is controlled such that resonance frequencies, and their attendant noise, are avoided while providing adequate fluid and reducing energy consumption (see Fig. 4 and paragraphs 47-48).  The examiner further notes that it is generally known in the art of rotary devices, including compressors such as those of Nishimura and Andrew, that resonance speed operation may lead to noise and/or damage.  Therefore it would have been obvious to one of ordinary skill in the art to avoid resonance frequencies (i.e. specific frequencies) in order to avoid damage and noise during operation of the compressor of Nishimura.  Thus avoided, the output pressure of the compressor of Nishimura would necessarily change as well.  The previously applied references do not teach an air release means that releases the stream of gas upstream of the check valve.  Keisling teaches an air release valve (60) which is upstream of a check valve (20) for releasing compressed gas.  Keisling teaches that this allows the compressor to be more easily restarted (col. 2, ln. 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an unloading valve as taught by Keisling upstream of the check valve of Nishimura in order to allow the compressor to be unloaded before restarting.  As best understood, this leads to a keeping of compressed gas (at least at 53) at the desired pressure in the event of unloading.
Regarding claim 8, Keisling teaches the use of a pressure control (52) to restart the compressor and load the compressor at when a minimum pressure (determined by 75) is reached.
Regarding claim 9, Keisling teaches that loaded operation occurs with the air release means closed (col. 6, ln. 36-46).
Regarding claim 10, Andrew teaches input means (45) for inputting pressures, such as the predetermined pressure.  Furthermore, Okuda teaches that the specific frequency is input to a controller from memory (34, see paragraph 46).  Therefore it would have been obvious to one of ordinary skill in the art to provide inputs in the form of memory or dials as taught by Okuda and Andrew respectively in order to provide the desired control functions in the instant combination.
Regarding claim 11, Andrew teaches display means (83) which may be used to show relevant quantities (e.g. discharge pressure by pressing 85).  In the present combination, it would have been obvious to display the relevant quantities to operation of the compressor of Nishimura, such as target (predetermined) pressure, resonance frequency, actual frequency, and actual discharge pressure (i.e. a pressure not including the specific frequency).
Regarding claim 12, Okuda teaches that the frequency is a resonant frequency.

Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.
Initially, the examiner notes that the amendment to claim 7 significantly changes the scope of the claim such that it is no longer indefinite.  Accordingly, a new rejection has been set forth above.
With respect to the argument that Okuda is “unrelated to gas compressors” and that the timing is related to a stopped state of the driven device, the examiner is not persuaded.  First, regarding the relation to the claimed invention, Okuda is directed to a generally similar problem of avoiding undesirable operating states caused by resonance frequencies.  This is pertinent to the problem faced by the inventor.  Second, Okuda teaches that the stopped state is when the undesirable condition occurs.  One of ordinary skill in the art would have been able to determine the presence of undesirable resonance in the operation of a compressor of the type taught by Nishimura.  Then, having the Okuda reference in hand, that one of ordinary skill would be provided with a blueprint on how to avoid the problem and any undesirable outcome.  The examiner concludes that, based on the preponderance of the evidence available, a conclusion of obviousness is warranted.  
In view of the above, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 November 2022